Name: Commission Regulation (EEC) No 2484/83 of 1 September 1983 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: agricultural activity;  transport policy;  Europe;  trade policy;  processed agricultural produce
 Date Published: nan

 2. 9 . 83 Official Journal of the European Communities No L 244/ 15 COMMISSION REGULATION (EEC) No 2484/83 of 1 September 1983 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States Whereas, in order that the most economical means of carrying out the operation may be ascertained, the transport of the skimmed-milk powder to Italy should be put up for tender ; Whereas, once the transfer has been organized, the arrangements for the sale by the Italian intervention agency of the skimmed-milk powder covered by the transfer will have to be specified ; whereas, to this end, reference should be made first to the provisions of Commission Regulation (EEC) No 368/77 (*), as last amended by Regulation (EEC) No 2342/83 Q, and Commission Regulation (EEC) No 443/77 (8), as last amended by Regulation (EEC) No 2342/83 , and secondly to the provisions of Commission Regulation (EEC) No 2213/76 (9), as last amended by Regulation (EEC) No 51 /82 (10) ; whereas, moreover, the selling price set by Regulation (EEC) No 2213/76 should be adjusted to allow for the aid for skimmed-milk powder for use as feed, as fixed by Commission Regulation (EEC) No 1443/83 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Articles 7 (5) and 28 thereof, Having regard to Council Regulation (EEC) No 1822/83 of 30 June 1983 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3), and in particular Article 1 (3) thereof, Whereas under Regulation (EEC) No 1822/83, 50 000 tonnes of skimmed-milk powder held by the interven ­ tion agencies of other Member States have been made available to the Italian intervention agency for use as animal feed in Italy and must be taken over before the beginning of the 1984/85 milk year ; whereas detailed rules for the implementation of this measure are required ; Whereas the intervention agencies responsible for making available the skimmed-milk powder in ques ­ tion should be designated by reference to the stocks they hold ; whereas the German intervention agency's stocks of skimmed-milk powder are particularly large ; Whereas the skimmed-milk powder must fulfil the requirements of Commission Regulation (EEC) No 625/78 (4), as last amended by Regulation (EEC) No 2680/82 Is) ; Whereas it is appropriate that the skimmed-milk powder should be transferred in lots determined by reference to the recipient storage depots designated by the Italian intervention agency ; whereas the said storage depots must fulfil the conditions laid down in Article 7 of Regulation (EEC) No 625/78 ; Whereas, in accordance with the second indent of Article 2 of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (l2), no monetary compensatory amounts should be applied to this transfer ; whereas, as regards the arrangements for dispatch , Articles 2 and 4 of Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the application of Regula ­ tion (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency (13), as amended by Regulation (EEC) No 3476/80 (M), apply ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, (6) OJ No L 52, 24. 2. 1977, p. 19 . 0 OJ No L 225, 18 . 8 . 1983, p. 11 . (8) OJ No L 58 , 3 . 3 . 1977, p. 16 . 0 OJ No L 249, 11 . 9 . 1976, p. 6 . ( ,0) OJ No L 7, 12 . 1 . 1982, p. 10 . H OJ No L 146, 4 . 6 . 1983, p. 15 . ( 12) OJ No L 128 , 24 . 5 . 1977, p. 1 . ( 13) OJ No L 189, 29 . 7 . 1977, p. 36 . ( ,4) OJ No L 363, 31 . 12 . 1980, p. 71 (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163, 22 . 6 . 1983, p. 56 . (3) OJ No L 180, 5 . 7 . 1983 , p. 6 . (4) OJ No L 84, 31 . 3 . 1978 , p. 19 . n OJ No L 284, 7 . 10 . 1982, p. 15 . No L 244/ 16 Official Journal of the European Communities 2. 9 . 83 HAS ADOPTED THIS REGULATION : duplicate of this certificate shall be issued to accompany the deliveries. 4 . The Italian authorities shall bear : (a) the costs resulting from health checks with a view to the establishment of the certificate referred to in paragraph 3 (b) ; (b) all the costs resulting directly or indirectly from health checks or quality control, additional to those for purposes of paragraph 3 (a) and (b), carried out at their request by the competent authorities in the Federal Republic of Germany. 5. The supplying Member State shall take all measures necessary to enable the controls referred to in paragraph 4 (b) to be carried out before the products are taken over by the Italian intervention agency. Article 3 1 . The amount of the transport costs in respect of the lots referred to in Article 1 (3) shall be determined by the German intervention agency by means of a tendering procedure. Such costs shall include : (a) transport, excluding loading and unloading, from the loading platform of the supplying storage depot to the unloading platform of the recipient storage depot ; (b) insurance of the goods, at their value as deter ­ mined on the basis of the intervention price for skimmed-milk powder, until unloading at the plat ­ form of the recipient storage depot. 2. Payment of the costs referred to in paragraph 1 shall be made within six weeks of the day on which the following documents are submitted to the German intervention agency : (a) transport costs invoice ; (b) certificate from each of the recipient storage depots declaring that the skimmed-milk powder has been taken over, endorsed by the Italian intervention agency ; (c) transport document ; (d) copy of the insurance policy and, in the event of damage or loss, declaration in respect thereof and documents enabling the German intervention agency to obtain compensation ; (e) customs document issued on definitive importation into Italy of the skimmed-milk powder. 3 . The German intervention agency shall lay down the terms and conditions of the tendering procedure in accordance with the provisions of this Regulation . Such terms and conditions must provide in particular for the lodging of a security to guarantee fulfilment of the obligations arising from the award . Article 1 1 . In accordance with Regulation (EEC) No 1822/83 , the German intervention agency shall make available to the Italian intervention agency 50 000 tonnes of skimmed-milk powder bought in in accor ­ dance with Article 7 ( 1 ) of Regulation (EEC) No 804/68 and taken into storage during 1982. 2. Except in cases where this is physically impos ­ sible , the German intervention agency shall transfer 50 000 tonnes of skimmed-milk powder before the beginning of the 1984/85 milk year. 3 . The transfer of each lot shall be effected from the places of storage and to the designated storage depots . The list of supplying and recipient storage depots shall be drawn up by common agreement between the German and Italian intervention agencies . This list and all other information concerning this transfer may be obtained from these two intervention agencies. 4. The German and Italian intervention agencies shall take the necessary measures to ensure compli ­ ance with the date agreed between them for the take ­ over of the skimmed-milk powder. 5 . As regards the storage depots as referred to in paragraph 3 where the skimmed-milk powder is to be stored by the Italian intervention agency, Article 7 of Regulation (EEC) No 625/78 shall apply. Article 2 1 . The bags containing the skimmed-milk powder made available by the supplying intervention agency shall bear, in letters at least one centimetre high, the following marking : 'Latte scremato in polvere ad uso zootecnico in Italia'. 2 . After checking the quantity, quality and packa ­ ging of the skimmed-milk powder, the Italian inter ­ vention agency shall take delivery of the goods, free at destination . 3 . On taking over the goods, the representative of the Italian intervention agency shall be given : (a) a certificate drawn up by the supplying interven ­ tion agency, declaring that the product conforms to the requirements set out in Annexes I and II to Regulation (EEC) No 625/78 ; (b) a certificate drawn up by the German veterinary authorities, a specimen of which is set out in the Annex . At the request of the Italian authorities a 2 . 9 . 83 Official Journal of the European Communities No L 244/ 17 They must also ensure equality of access and treatment for all prospective tenderers wherever they may be established in the Community. To this end the German intervention agency shall communicate to the other intervention agencies and to the Commission the text of the invitation to tender, of which notice shall be given in the Official Journal of the European Communities at least eight days before the date set by the German intervention agency for submission of tenders . 4 . Tenders submitted to the German intervention agency shall be made and accepted in German marks . 5 . Each tender may relate to one lot only. 6 . The contract for each lot shall be awarded to the tenderer who has offered the most favourable terms. However, if the tenders submitted do not correspond to normal prices and costs, no contracts shall be awarded. 7. The German authorities shall keep the Commis ­ sion informed as to the progress of the tendering procedure and shall immediately communicate the results both to the Commission and to the Italian intervention agency. Article 4 The Italian intervention agency shall sell the skimmed-milk powder supplied under this Regulation in accordance with the provisions of Regulations (EEC) No 368/77, (EEC) No 443/77 and (EEC) No 2213/76 . However, Article 1 and the first subparagraph of Article 2 (2) of Regulation (EEC) No 2213/76 shall not apply. Moreover, where Regulation (EEC) No 2213/76 does apply, sales shall be subject to the following specific requirements : (a) the skimmed-milk powder shall be used solely for denaturing or for processing into compound feedingstuffs in accordance with Commission Regulation (EEC) No 1725/79 (b) sales shall be restricted to undertakings which commit themselves either to denaturing the skimmed-milk powder in accordance with Article 2 of Regulation (EEC) No 1725/79 or, if they have been approved in accordance with Article 8 ( 1 ) (a) of that Regulation, processing it into compound feedingstuffs . Allocation to the undertakings of the quantities available shall be carried out by the competent authority with reference to the quantities which they normally use ; (c) the purchase price paid shall be reduced by the amount of the aid referred to in Article 10 of Regulation (EEC) No 804/68 ; (d) prior to take-over the purchaser shall lodge a secu ­ rity of 70 ECU per 100 kilograms as a guarantee that the skimmed-milk powder will be used on Italian territory for the purposes specified at (a) above . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 September 1983 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 199, 7 . 8 . 1979, p. 1 . No L 244/ 18 Official Journal of the European Communities 2. 9 . 83 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX - ANNEXE  ALLEGATO  BIJLAGE Kopie (Copia) GESUNDHEITSBESCHEINIGUNG (CERTIFICATO SANITARIO) Nr. (N.) Hiermit wird bestÃ ¤tigt, daÃ  es sich bei den mit LKW/Waggon Nr gelie ­ ferten kg SprÃ ¼hmagermilchpulver, die gemÃ ¤Ã  Verordnung (EWG) Nr. 1822/83 des Rates und Verordnung (EWG) Nr. 2484/83 der Kommission nach Italien transferiert werden , um SprÃ ¼hmagermilchpulver aus InterventionsbestÃ ¤nden der Bundesanstalt fÃ ¼r landwirtschaftliche Markt ­ ordnung handelt . Das aus pasteurisierter Milch hergestellte SprÃ ¼hmagermilchpulver wurde von der Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung untersucht . Es entspricht den QualitÃ ¤tsvorschriften der EuropÃ ¤ ­ ischen Gemeinschaft (Verordnung (EWG) Nr. 625/78) sowie den lebensmittelrechtlichen Vorschriften der Bundesrepublik Deutschland. Die zu Pulver verarbeitete Milch wurde einem amtlich Ã ¼berwachten Erhitzungsverfahren unterworfen . Das Pulver ist frei von coliformen und pathogenen Keimen . Il sottoscritto, veterinario di Stato tedesco, certifica che il latte scremato in polvere , consegnato con il detto camion/vagone n trasportante kg , che viene trasferito in Italia secondo i regolamenti (CEE) n . 1822/83 del Consiglio e (CEE) n . 2484/83 della Commissione, proviene dal BALM. Certifica inoltre che il latte scremato in polvere prodotto da latte pastorizzato Ã ¨ stato preventivamente sottoposto all'esame del BALM e risulta conforme alle prescrizioni CEE in merito alla qualitÃ del prodotto [regolamento (CEE) n . 625/78] ed alle prescrizioni legali della Repubblica federale di Germania riguardanti i prodotti d'alimentazione. Il prodotto Ã ¨ stato altresÃ ¬ sottoposto ad un appro ­ priato procedimento di sterilizzazione, con sorveglianza ufficiale , talchÃ © la polvere risulta esente da germi coliformi e patogeni . den (il) Dienstsiegel (Sigillo ufficiale) Unterschrift (Firma) Staatliches VeterinÃ ¤ramt (Ufficio veterinario di Stato)